UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-10456 APOGEE TECHNOLOGY, INC. (Exact name of Small Business Issuer in its charger) DELAWARE 04-3005815 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , NORWOOD, MASSACHUSETTS 02062 (Address of principal executive offices) (781) 551-9450 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of Class) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) of this chapter) during the proceeding 12 months (or such shorter periods that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero ( Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of July 26, 2010, 13,123,454 the registrant’s common stock were outstanding.See Note 1 Basis of Presentation, Going Concern for cessation of trading in our common stock on April 16, 2010. APOGEE TECHNOLOGY, INC. (A Development Stage Company) INDEX PART I - FINANCIAL INFORMATION Item 1 - Financial Statements 3 Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 (audited) Consolidated Statements of Operations and Accumulated Deficit for the Three Months Ended March 31, 2010 and March 31, 2009 and for the period from October 1, 2008 (date re-entering development stage) through March 31, 2010 (unaudited). 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and March 31, 2009 and for the period from October 1, 2008 (date re-entering development stage) through March 31, 2010 (unaudited). 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 - Quantitive and Qualitative Disclosures about Market Risk 33 Item 4T - Controls and Procedures 33 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 34 Item 1A - Risk Factors 35 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3 - Defaults Upon Senior Securities 37 Item 4T - Submission of Matters to a Vote of Security Holders 39 Item 5 - Other Information 39 Item 6 - Exhibits 39 Signatures 41 2 Index PART IFINANCIAL INFORMATION Item 1.Financial Statements APOGEE TECHNOLOGY, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS MARCH 31, DECEMBER 31, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses Officer loans and notes payable Shareholder loans and notes payable Other loans and notes payable Total current liabilities Stockholders’ deficiency Preferred stock, par value $0.0001 per share; 5,000,000 shares authorized, none issued and outstanding — — Common stock, $0.01 par value; 40,000,000 shares authorized, 12,132,332 issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit (21,891,704 ) (21,891,704 ) Accumulated deficit during development stage (3,644,867 ) (3,188,726 ) Total stockholders’ deficiency (6,473,529 ) (5,985,324 ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Index APOGEE TECHNOLOGY, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (Unaudited) THREE MONTHS ENDED MARCH 31, Cumulative from Re-entering Development Stage on OCTOBER 1, 2008 to MARCH 31, 2010 Revenues Product sales $
